Citation Nr: 0312344	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-29 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
50 percent for bipolar disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from August 1971 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The claims folder was subsequently 
transferred to the RO in Phoenix, Arizona.


REMAND

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on the issue of an 
increased rating for the veteran's service-connected bipolar 
disability and the issue of entitlement to TDIU, listed 
above.  Specifically, VA medical treatment records were 
secured.  However, following completion of development but 
before the case came before the Board for final appellate 
review, the U.S. Court of Appeals for the Federal Circuit 
(Court of Appeals) issued its decision in Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  In that decision, the 
Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence when it was not considered 
by the Agency of Original Jurisdiction (AOJ) and when no 
waiver of AOJ consideration was obtained, which was 
inconsistent with the statute.  Because of this Court action, 
the Board has no jurisdiction to adjudicate this appeal prior 
to consideration of the new evidence by the RO.  A remand is 
required in order to accomplish RO consideration.  

In addition, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted during the course of this appeal.  
Among other things, the VCAA expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  Specifically, upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002).  The notice should 
indicate what information should be provided by the claimant 
and what information VA will attempt to obtain on the 
claimant's behalf. Id.  

Review of the claims folder reveals that much of the appeal 
was adjudicated prior to the VCAA's enactment.  Although the 
December 2001 supplemental statement of the case states that 
the appeal has been developed in compliance with the VCAA, 
the Board finds insufficient documentation of the required 
notice to the veteran.  On remand, the RO should ensure 
compliance on this point.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to ensure compliance with the VCAA, 
to include notice to the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim and of what 
information he should provide and what 
information VA will attempt to obtain on 
his behalf.  The RO should afford the 
appropriate time to respond.  

2.  The RO should then readjudicate the 
veteran's claims for an initial 
disability rating greater than 50 percent 
for bipolar disorder and for entitlement 
to TDIU.  The readjudication should 
include consideration of all evidence of 
record, including VA treatment records 
obtained by the Board, as well as any 
evidence submitted by the veteran or 
secured by the RO in response to VCAA 
notice to the veteran.  If the 
disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to ensure compliance with DAV v. Principi and with 
the VCAA.  The Board intimates no opinion as to the ultimate 
outcome of the appeal.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


